Title: To Thomas Jefferson from John Langdon, 9 September 1793
From: Langdon, John
To: Jefferson, Thomas



Sr
Portsmouth. 9th. Septemr. 1793

I was honor’d with your favo’r of the 27th. Ult. by last post Incloseing your letter, directed to the Merchants of this place, which I laid before them at their Insurance Office, on the same evening that it came to hand; the gentlemen, Merchants were much pleased, and gratified with the attention of government to their Commerce, and are determined to pay particular attention, in procuring all the proof and information in their power, Relative to the Injurys or Insults, offer’d to our Trade, by the Belligerent Powers. I have the honor to be with the highest sentements of Esteem and Respect Sr. your most Obt. Servt

John Langdon

